

	

		II

		109th CONGRESS

		1st Session

		S. 1252

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 15, 2005

			Mr. Akaka (for himself

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend section 1922A of title 38, United

		  States Code, to increase the amount of supplemental insurance available for

		  totally disabled veterans.

	

	

		1.Short titleThis Act may be cited as the

			 Disabled Veterans Insurance Improvement Act of

			 2005.

		2.Supplemental insurance

			 for totally disabled veteransSection 1922A of title 38, United States

			 Code, is amended by striking $20,000 and inserting

			 $40,000.

		

